Exhibit 10.2

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

[DATE]

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
                     (the “Participant”) as of this          day of
            , 20     (the “Award Date”) by THE DUN & BRADSTREET CORPORATION (the
“Company”) pursuant to THE DUN & BRADSTREET CORPORATION 2009 STOCK INCENTIVE
PLAN (the “Plan”). Capitalized terms not defined in this Award have the meanings
ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan              restricted stock units (“RSUs”). Each RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
on the delivery date as provided herein. Until delivery of the Shares, the
Participant has only the rights of a general unsecured creditor of the Company,
and no rights as a shareholder of the Company.

2. Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of the RSUs shall lapse and such percentage of the RSUs
shall vest on each “Vesting Date” set forth in the following schedule provided
the Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:

 

Vesting Date

  

Percentage of RSUs Vested

  

# of RSUs Vested

MM/DD/20    

   20%   

MM/DD/20    

   30%   

MM/DD/20    

   50%   

 

-1-



--------------------------------------------------------------------------------

The foregoing provisions notwithstanding, and subject to the provisions of
Section 8 below, the Company may cause such number of RSUs to vest to the extent
necessary to satisfy any Tax-Related Items (as defined in Section 8 below) that
may arise before the Vesting Dates.

3. Termination of Employment Before One Year Anniversary of Grant. If the
Participant’s employment with the Company and its Affiliates terminates for any
reason prior to the one year anniversary of the Award Date, the Participant
shall forfeit all rights to and interests in the RSUs.

4. Termination of Employment On or After One Year Anniversary of Grant. If the
Participant’s employment with the Company and its Affiliates terminates on or
after the one year anniversary of the Award Date due to Retirement, death or
Disability, any unvested RSUs shall become fully vested as of the employment
termination date. If the Participant’s employment with the Company and its
Affiliates terminates on or after the one year anniversary of the grant for any
reason other than Retirement, death or Disability and prior to the next Vesting
Date, the Participant shall forfeit all rights to and interests in the unvested
RSUs.

5. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

6. Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value of a Share on the dividend
payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid, including, without limitation, the provisions governing time and form
of settlement or payment applicable to the associated RSUs.

7. Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution,

 

-2-



--------------------------------------------------------------------------------

attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the RSUs that have not been settled shall
immediately be forfeited.

8. Withholding Taxes.

(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSU grant, including the
grant, vesting or settlement of the RSU, the subsequent sale of Shares acquired
and the receipt of any dividend equivalents or dividends; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the RSU to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant has
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable event, the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition to the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding of Tax-Related Items and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to withhold all applicable Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the

 

-3-



--------------------------------------------------------------------------------

Company and/or the Employer, (2) withholding from proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization), or
(3) withholding from Shares to be issued upon vesting of the RSU. Anything in
this Section 8 to the contrary notwithstanding, the right of the Company or the
Employer to withhold any Tax-Related Items for any portion of the RSUs that is
considered deferred compensation subject to Code Section 409A shall be limited
to the minimum amount permitted to avoid a prohibited acceleration under Code
Section 409A.

(c) To avoid negative accounting treatment, the Company or the Employer may
withhold or account for Tax-Related Items (including withholding pursuant to
applicable tax equalization policies of the Company or its Affiliates) by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the Company withholds in shares, it may deduct from the
total number of Shares that have become vested that number of Shares having a
fair market value equal to the applicable amount of withholding taxes due.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items as described in this section.

9. Change in Control. If there is a Change in Control of the Company, any
unvested RSUs shall become fully vested as of the date of the Change in Control
provided the Participant remains in the continuous employ of the Company or its
Affiliates from the Award Date until the date of the Change in Control.

 

-4-



--------------------------------------------------------------------------------

10. Delivery of Shares.

(a) The Shares subject to the Award shall be delivered on (i) the applicable
Vesting Dates or, (ii) if earlier, the earliest vesting event contemplated under
(1) Section 4 above in connection with the Participant’s death or the
termination of the Participant’s employment due to Disability or Retirement or
(2) Section 9 above in connection with a Change in Control; provided, however,
that if the Award or settlement of the Award constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the Shares subject to
the Award shall be delivered in accordance with the applicable Vesting Dates or,
if earlier, the earliest vesting event contemplated under Section 4 in
connection with the Participant’s death or the termination of the Participant’s
employment due to Disability or Retirement.

(b) Anything in the provisions of this Award to the contrary notwithstanding,
the delivery of the Shares subject to of the Award or any other payment under
this Award that constitutes an item of deferred compensation under Code
Section 409A and becomes payable to the Participant by reason of his or her
termination of employment shall not be made to such Participant unless his or
her termination of employment constitutes a “separation from service” (within
the meaning of Code Section 409A). In addition, if such Participant is at the
time of such separation from service a “specified employee” (within the meaning
of Code Section 409A), the delivery of the Shares (or other payment) described
in the foregoing sentence shall be made to the Participant on the earlier of
(i) the first day immediately following the expiration of the six-month period
measured from such Participant’s separation from service, or (ii) the date of
the Participant’s death, to the extent such delayed payment is otherwise
required in order to avoid a prohibited distribution under U.S. Treasury
Regulations issued under Code Section 409A.

(c) Until the Company determines otherwise, delivery of Shares on each
applicable settlement date will be administered by the Company’s transfer agent
or an independent third-party broker selected from time to time by the Company.

 

-5-



--------------------------------------------------------------------------------

11. Change in Capital Structure. The terms of this Award, including the number
of RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.

12. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

13. Code Section 409A. This Award is intended to be exempt from or compliant
with Code Section 409A and the U.S. Treasury Regulations relating thereto so as
not to subject the Participant to the payment of additional taxes and interest
under Code Section 409A. In furtherance of this intent, the provisions of this
Award will be interpreted, operated, and administered in a manner consistent
with these intentions. The Committee may modify the terms of this Award, the
Plan or both, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee may determine to be necessary or
advisable in order to comply with Code Section 409A and to avoid the imposition
of any penalty tax or other adverse tax consequences under Code Section 409A.
This Section 13 does not create an obligation on the part of the Company to
modify the terms of this Award or the Plan and does not guarantee that the Award
or the delivery of Shares under the Award will not be subject to taxes, interest
and penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Participant or any other party if the
Award, the delivery of Shares upon settlement of the Award or other payment
hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.

14. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey

 

-6-



--------------------------------------------------------------------------------

07078. The Plan and this Award constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be
within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.

15. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Further, the future value of the underlying Shares is unknown and
cannot be predicted with certainty. Participation in the Plan with respect to
this Award shall not entitle the Participant to participate with respect to any
other award in the future, or benefits in lieu of RSUs, even if RSUs have been
granted repeatedly in the past. Any payment or benefit paid to the Participant
with respect to this Award shall not be considered to be part of the
Participant’s “salary,” and thus, shall not be taken into account for purposes
of calculating any termination indemnity, severance pay, redundancy, dismissal,
end of service payment, bonuses, long-service awards, retirement, pension,
welfare benefits, or any other employee benefits. In no event should the Award
be considered as compensation for or relating to, past services for the Company,
the Employer, or any Affiliate of the Company, nor are RSUs and the Shares
subject to the RSUs intended to replace any pension rights or compensation. All
decisions with respect to future RSUs, if any, will be at the sole discretion of
the Company. In the event that the Participant is not an employee of the
Company, the RSU grant will not be interpreted to form an employment contract or
relationship with the Company, the

 

-7-



--------------------------------------------------------------------------------

Employer or any Affiliate of the Company. In consideration of the grant of RSUs,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of the Participant’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Award, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.
In the event of involuntary termination of the Participant’s employment (whether
or not in breach of local labor laws), the Participant’s right to receive RSUs
and vest in RSUs under the Plan, if any, will terminate effective as of the date
that the Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law). The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Participant’s RSU grant.

16. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

17. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant,

 

-8-



--------------------------------------------------------------------------------

including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or an Affiliate, details of all RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired under the RSU. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

 

-9-



--------------------------------------------------------------------------------

18. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

19. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

20. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature

22. Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award.

23. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and

 

-10-



--------------------------------------------------------------------------------

on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

24. Governing Law.

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to
this Award brought in any court of the State of New Jersey, U.S.A., or the
United States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the District of New Jersey and its appellate courts, and
(b) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.

 

THE DUN & BRADSTREET CORPORATION By:  

 

  Patricia A. Clifford   Leader, Winning Culture

 

-12-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL RESTRICTED STOCK UNIT AWARD

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award and the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2010. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the RSUs, or when the Participant sells the Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working or transfers employment after
the Grant Date, the information contained herein may not be applicable to the
Participant.

BELGIUM

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the Award Date due to death,
Disability (as defined in the Plan) or retirement (meaning the employee meets
the definition of “Retirement” set forth in the Plan and is eligible for and
will receive pension benefits directly following the termination date of his or
her employment contract)), any unvested RSUs shall become fully vested as of the
employment termination date (such accelerated vesting date, also being referred
to herein as a Vesting Date). If the Participant’s active employment with the
Company and its Affiliates terminates on or after the one year anniversary of
the Award Date for any reason other than death, Disability or retirement (as
defined in the preceding sentence) and prior to any applicable Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.

 

-13-



--------------------------------------------------------------------------------

Notifications

Tax Reporting Notification. The Participant is required to report any brokerage
or bank accounts opened and maintained outside Belgium on his or her annual tax
returns.

CHINA

Terms and Conditions

Immediate Sale Restriction. For Chinese national employees subject to exchange
control laws, all Shares acquired at vesting of the RSUs will be immediately
sold on the Participant’s behalf and at the Participant’s authorization. The
Participant will receive the sale proceeds less any Tax-Related Items and
broker’s fees or commissions. The Participant will not be entitled to hold any
Shares. This restriction will only apply to Participant’s who are nationals of
the People’s Republic of China (“PRC”).

Notifications

Exchange Control Information. The Participant understands and agrees that, due
to exchange control laws in China, the Participant will be required to
immediately repatriate to China the cash proceeds from the sale of any Shares
acquired at vesting of the RSUs. The Participant further understands that, under
local law, such repatriation of the cash proceeds may need to be effectuated
through a special exchange control account established by the Company or
Affiliate of the Company, and the Participant hereby consents and agrees that
the proceeds from the sale of Shares acquired under the Plan may be transferred
to such special account prior to being delivered to the Participant. The Company
is under no obligation to secure any exchange conversion rate, and the Company
may face delays in converting the proceeds to local currency due to exchange
control restrictions in China. The Participant agrees to bear any currency
fluctuation risk between the time the Shares are sold and the time the sale
proceeds are distributed through any such special exchange account. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange controls in China. This restriction will only apply to PRC nationals.

FRANCE

Terms and Conditions

Language Consent

By accepting the RSUs, Participant confirms having read and understood the Plan
and the Award, including all terms and conditions included therein, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.

 

-14-



--------------------------------------------------------------------------------

En acceptant les <<RSUs>>, le Participant confirme avoir lu et compris le Plan
et l’attribution, incluant tous leurs termes et conditions, qui ont été transmis
en langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis. Furthermore, the
Participant must declare to the customs and excise authorities any cash or
securities the Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €10,000 outside of
the European Union.

HONG KONG

Terms and Conditions

Warning: The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Affiliates. The Award, including this Appendix, the Plan
and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Employer, the Company Affiliate and may not be distributed to any other person.
If the Participant is in any doubt about any of the contents of the Award,
including this Appendix, or the Plan, the Participant should obtain independent
professional advice.

Vesting. This provision supplements Section 2 of the Award.

In the event the Participant’s RSUs vest and Shares are issued to the
Participant within six months of the Award Date, the Participant agrees that he
or she will not dispose of any Shares acquired prior to the six-month
anniversary of the grant date.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

-15-



--------------------------------------------------------------------------------

ITALY

Terms and Conditions

Data Privacy Consent. This provision replaces Section 16 of the Award:

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and its Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or Affiliate, details of
all RSUs, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is The Dun & Bradstreet
Corporation with registered offices at 103 JFK Parkway, Short Hills, New Jersey,
07078, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is D&B Italy SrL, Dun & Bradstreet SrL,
and D&B Services SrL, with registered offices at Via dei Valtorta, 48, 20127
Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Affiliate will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any Shares acquired at vesting of the RSUs. Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

 

-16-



--------------------------------------------------------------------------------

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing.

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Terms of Grant. By accepting the RSUs, the Participant acknowledges that (1) the
Participant has received a copy of the Plan, the Award and this Appendix;
(2) the Participant has reviewed those documents in their entirety and fully
understands the contents thereof; and (3) the Participant accepts all provisions
of the Plan, the Award and this Appendix. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Agreement: Section 8 “Withholding
Taxes”; Section 14 “No Rights to Continued Employment”; Section 16 “Data
Privacy” as replaced by the above consent; Section 19 “Language”; and Section 23
“Governing Law.”

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the Award Date due to death,
Disability (as defined in the Plan) or retirement (meaning the employee meets
the definition of “Retirement” set forth in the Plan, qualifies for
“assicurazione generale obbligatoria per la vecchiaia” following the termination
date of his or her employment contract, and has provided a copy of the
“pensionamento” (or application for retirement starting from the termination
date if retirement has not yet been granted)), any unvested RSUs shall become
fully vested as of the employment termination date (such accelerated vesting
date, also being referred to herein as a Vesting Date). If the Participant’s
active employment with the Company and its Affiliates terminates on or after the
one year anniversary of the Award Date for any reason other than death,
Disability or retirement (as defined in the following sentence) and prior to any
applicable Vesting Date, the Participant shall forfeit all rights to and
interests in the unvested RSUs.

Notifications

Exchange Control Information. The Participant is required to report the
following on his or her annual tax return: (1) any transfers of cash or Shares
to or from Italy exceeding €10,000 (or the equivalent amount in U.S. dollars),
(2) any foreign investments or investments held outside of Italy at the end of
the calendar year exceeding €10,000 if such investments (cash or Shares) may
result in income taxable in Italy, and (3) the amount of the transfers to and
from abroad which have had an impact on the Participant’s foreign investments or
investments held outside of Italy during the calendar year. Under certain
circumstances, the Participant may be exempt from requirement under (1) above if
the transfer or investment is made through an authorized broker resident in
Italy.

 

-17-



--------------------------------------------------------------------------------

JAPAN

There are no country-specific provisions.

NETHERLANDS

Terms and Conditions

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible to receive
and will receive (pre)pension or early retirement benefits directly following
the termination date of his or her employment contract) any unvested RSUs shall
become fully vested as of the employment termination date (such accelerated
vesting date, also being referred to herein as a Vesting Date). If the
Participant’s active employment with the Company and its Affiliates terminates
on or after the one year anniversary of the grant for any reason other than
death, Disability or retirement (as defined in the following sentence) and prior
to any applicable Vesting Date, the Participant shall forfeit all rights to and
interests in the unvested RSUs.

Notifications

Securities Law Information. The Participant should be aware of Dutch insider
trading rules which may impact the sale of Shares acquired under the Plan. In
particular, the Participant may be prohibited from effecting certain share
transactions if he or she has insider information regarding the Company.

It is Participant’s responsibility to comply with the following Dutch insider
trading rules:

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or an Affiliate in the
Netherlands who has inside information as described herein.

 

-18-



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
of the Company or an Affiliate residing in the Netherlands (including the
Participant) may have inside information and, thus, would be prohibited from
effectuating a transaction in securities in the Netherlands at a time when the
employee had such inside information.

SINGAPORE

Terms and Conditions

Securities Law Information. The RSUs are being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such RSU grant is subject to section
257 of the SFA and the Participant will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Shares underlying the
Option unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Cap 289, 2006 Ed.).

Notifications

Director Notification Requirement. Directors of a Singaporean Subsidiary and/or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singapore Affiliate in writing of an
interest (e.g., unvested RSUs, Shares, etc.) in the Company or any Affiliate
within two (2) days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when Shares acquired at vesting are sold),
or (iii) becoming a director.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

Terms and Conditions

Withholding Taxes. This provision supplements Section 8 of the Award:

The Participant agrees that if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of
Tax-Related Items that the Participant owes due to the vesting of the RSUs, or
the release or assignment of the RSUs for consideration, or the receipt of any
other benefit in connection with the RSUs (the “Taxable Event”) within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by the Participant to the
Employer, effective 90 days after the Taxable

 

-19-



--------------------------------------------------------------------------------

Event. The Participant agrees that the loan will bear interest at the then
current rate of Her Majesty’s Revenue and Customs (“HMRC”) and will be
immediately due and repayable by the Participant, and the Company and/or the
Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Participant by the Employer, by
withholding in Shares issued upon vesting and settlement of the RSUs or from the
cash proceeds from the sale of Shares or by demanding cash or a cheque from the
Participant. The Participant also authorizes the Company to delay the issuance
of any Shares to the Participant unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant acknowledges that the Company or the Employer may recover any such
additional income tax and national insurance contributions at any time
thereafter by any of the means referred to in Section 8 of the Award. However,
the Participant is also responsible for reporting and paying any income tax and
national insurance contributions due on this additional benefit directly to HMRC
under the self-assessment regime.

RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in the United
Kingdom do not provide any right for the Participant to receive a cash payment;
the RSUs are payable in Shares only.

Termination of Employment On or After One Year Anniversary of Grant. This
provision replaces Section 4 of the Award:

If the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the Award Date due to death
or Disability (as defined in the Plan), any unvested RSUs shall become fully
vested as of the employment termination date (such accelerated vesting date,
also being referred to herein as a Vesting Date). If the Participant’s active
employment with the Company and its Affiliates terminates on or after the one
year anniversary of the Award Date for any reason other than death or Disability
and prior to any applicable Vesting Date, the Participant shall forfeit all
rights to and interests in the unvested RSUs. Notwithstanding any provision in
the Plan to the contrary, due to legal restrictions, if the Participant’s active
employment with the Company and its Affiliates terminates for reason of
Retirement on or after the first anniversary of the Award Date, the vesting of
the RSU shall not be accelerated and any unvested RSUs shall be forfeited as of
the date active employment ends.

 

20